September 24 2013


                                            DA 12-0747

                   IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2013 MT 277N



IN RE THE MARRIAGE OF:
TONY L. SAGAMI,

               Petitioner and Appellant,

         and

KELLY J. SAGAMI, n/k/a KELLY JOHNS,

               Respondent, Appellee, and Cross-Appellant.



APPEAL FROM:            District Court of the Eleventh Judicial District,
                        In and For the County of Flathead, Cause No. DR 07-392(B)
                        Honorable Robert B. Allison, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Marybeth M. Sampsel; Measure, Sampsel, Sullivan & O’Brien, P.C.;
                        Kalispell, Montana

                 For Appellee:

                        Kelly Johns, self-represented, Kalispell, Montana


                                                     Submitted on Briefs: September 4, 2013
                                                               Decided: September 24, 2013


Filed:

                        __________________________________________
                                          Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Appellant Tony Sagami (Tony) appeals from the order of the Eleventh Judicial

District Court, Flathead County, that recalculated his child support obligations, and found

arrearages due to Appellee/Cross-Appellant Kelly Johns (Kelly) in the amount of $4,324.00.

Kelly cross-appeals the District Court’s order that denied Kelly’s petition for contempt for

non-payment of spousal support. We affirm.

¶3     We consider the Sagami marriage dissolution for the second time on appeal. The

District Court entered a decree of dissolution of the Sagami marriage on August 22, 2008.

Tony appealed the District Court’s October 26, 2011, order that modified child support and

maintenance. We affirmed in part and vacated in part in an order on June 5, 2012, and

remanded to the District Court to determine current child support obligations.

¶4     The parties each made filings with the District Court on remand. Tony filed

information about his financial abilities and the current situation with the children. Kelly

petitioned the District Court to hold Tony in contempt for non-payment of spousal support.

¶5     The District Court held a hearing on November 14, 2012, to address parenting and

child support. The District Court rescheduled the hearing on Kelly’s contempt petition for

February 19, 2013. The District Court entered an order on November 29, 2012, that

                                             2
analyzed Tony’s current financial abilities and set Tony’s support obligation at $804.00 per

month. The District Court calculated that Tony owed child support arrears in the amount of

$268.00 per month from July 2011, to June 2012, and $536.00 per month from July 2012, to

September 2012. These deficiencies, along with Tony’s payments to that point, left a total

arrearage of $4,824. The court deducted $500.00 from Tony’s arrearage as an award of

attorney’s fees to him based on Kelly’s failed motion. This adjustment left Tony owing

$4,324 in arrearage.

¶6     The District Court held the hearing on Kelly’s petition to hold Tony in contempt on

February 19, 2013.      The court denied Kelly’s petition. Tony now appeals from the

November 29, 2012, order that set his arrearage at $4,824. Kelly cross-appeals from the

March 6, 2013, order that denied her motion to hold Tony in contempt. We issued an order

on May 2, 2013, to set a combined briefing schedule.

¶7     In reviewing child support modification, we determine whether the District Court’s

findings of fact are clearly erroneous. In re Marriage of Damschen, 2011 MT 297, ¶ 22, 363

Mont. 19, 265 P.3d 1245. We review a district court’s conclusions of law to determine

whether the court’s conclusions are correct. Damschen, ¶ 22.

¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(d), of our

1996 Internal Operating Rules, as amended in 2006, that provide for memorandum opinions.

It is manifest on the face of the briefs and the record before us that substantial evidence in

the record supports the District Court’s findings and that the District Court correctly applied

the law to these findings.
                                              3
¶9    We affirm the District Court’s order of November 29, 2012 that set Tony’s arrearages.

We further affirm the District Court’s order of March 6, 2013 that denied Kelly’s motion to

hold Tony in contempt.


                                                /S/ BRIAN MORRIS



We concur:

/S/ MIKE McGRATH
/S/ PATRICIA COTTER
/S/ LAURIE McKINNON
/S/ MICHAEL E WHEAT




                                            4